DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 1-8 and 12-17.
Claims 1-8 and 12-17 were non-elected without traverse as established in Applicant’s response field December 22, 2021 and as set forth in the Office Action dated January 11, 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 9-11 are allowable over the prior art of record because the prior art of record does not teach a method of producing a semiconductor device including an oxide semiconductor film, the method including sputtering a sputtering target the sputtering target comprising an oxide sintered material, the oxide sintered material contains indium, tungsten, and zinc, the oxide sintered material comprising: a first crystal phase that is a main component of the oxide sintered material and includes a bixbyite type crystal phase: and a second crystal phase having a first diffraction peak at a location of more than 34.74 deg and less than 34.97 deg of 2θ in X-ray diffraction, wherein the oxide sintered material has an apparent density of more than 6.4 g/cm3 and less than or equal to 7.5 g/cm3, a content of the tungsten relative to a total of the indium, the tungsten, and the zinc in the oxide sintered material is more than 0.01 atom % and less than or equal to 5.0 atom %, a content of the zinc relative to the total of the indium, the tungsten, and the zinc in the oxide sintered material is more than or equal to 1.2 atom % and less than 50 atom %, and an atomic ratio of the zinc to the tungsten in the oxide sintered material is more than 1.0 and less than 20000.
The closest prior art of record to Miyanaga et al. (JP 2015-193525) fails to teach using the claimed target features and as argued by applicant in the response filed April 7, 2022 those features are not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 28, 2022